1.	The present application is being examined under the pre-AIA  first to invent provisions.
 
DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement(IDS)s submitted on March 31, 2022 was filed after the mailing date of the Application on March 28, 2022. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 1-3, 6-9, 12-15, and 18-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 7-10, 13-16 and 19-25 of prior U.S. Patent No. US 11,287,919 B2. This is a statutory double patenting rejection.

Comparing claims 1-3, 6-9, 12-15, and 18-25 of the current application with the claims 1-4, 7-10, 13-16 and 19-25 of U.S. Patent No. US 11,287,919 B2 as below:
17/705,568
US 11,287,919 B2
Claim 1: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on the first region.
Claim 1: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on the first region.
Claim 2: The electronic device of claim 1, wherein the at least one processor is configured to control the display to move the second execution screen by moving the second execution screen from an original display position to a new display position such that the second execution screen occupies a portion where the first execution screen is removed from the display.
Claim 2: The electronic device of claim 1, wherein the at least one processor is configured to control the display to move the second execution screen by moving the second execution screen from an original display position to a new display position such that the second execution screen occupies a portion where the first execution screen is removed from the display.
Claim 3: The electronic device of claim 1, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by removing another portion of the first execution screen.
Claim 4: The electronic device of claim 1, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by removing another portion of the first execution screen.
Claim 6: The electronic device of claim 1, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by shifting a display position upwards so that a top-portion of the first execution screen is moved off the display.
Claim 3: The electronic device of claim 1, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by shifting a display position upwards so that a top-portion of the first execution screen is moved off the display.
Claim 7: A method in an electronic device, the method comprising:
displaying a first execution screen of a first application and a second execution screen of a second application on a display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, displaying a keyboard on a first region, the first region being located below a portion of the second execution screen; and 
in response to detecting a second input on an input window of the second execution screen, displaying a portion of the first execution screen, moving the second execution screen in an upper direction, and displaying the keyboard on the first region.
Claim 7: A method in an electronic device, the method comprising:
displaying a first execution screen of a first application and a second execution screen of a second application on a display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, displaying a keyboard on a first region, the first region being located below a portion of the second execution screen; and 
in response to detecting a second input on an input window of the second execution screen, displaying a portion of the first execution screen, moving the second execution screen in an upper direction, and displaying the keyboard on the first region.
Claim 8: The method of claim 7, wherein moving the second execution screen in the upper direction includes moving the second execution screen from an original display position to a new display position such that the second execution screen occupies a portion where the first execution screen is removed from display.

Claim 8: The method of claim 7, wherein moving the second execution screen in the upper direction includes moving the second execution screen from an original display position to a new display position such that the second execution screen occupies a portion where the first execution screen is removed from display.
Claim 9: The method of claim 7, wherein displaying the portion of the first execution screen of the first application further comprises removing another portion of the first execution screen of the first application on the display.
Claim 10: The method of claim 7, wherein displaying the portion of the first execution screen of the first application further comprises removing another portion of the first execution screen of the first application on the display.
Claim 12: The method of claim 7, wherein displaying the portion of the first execution screen of the first application further comprises shifting a display position upwards so that a top-portion of the first execution screen of the first application is moved off the display.
Claim 9: The method of claim 7, wherein displaying the portion of the first execution screen of the first application further comprises shifting a display position upwards so that a top-portion of the first execution screen of the first application is moved off the display.
Claim 13: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen displayed below the first execution screen,
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen, and
in response to detecting a second input on an input window of the second execution screen, control the display to reduce a displayed portion of the first execution screen, to change a displayed location of the second execution screen to be displayed below the reduced displayed portion of the first execution screen, and to display the keyboard on the first region.
Claim 13: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen displayed below the first execution screen,
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen, and
in response to detecting a second input on an input window of the second execution screen, control the display to reduce a displayed portion of the first execution screen, to change a displayed location of the second execution screen to be displayed below the reduced displayed portion of the first execution screen, and to display the keyboard on the first region. 
Claim 14: The electronic device of claim 13, wherein the at least one processor is configured to control the display to change the displayed location of the second execution screen by moving the second execution screen from an original display position to a new display position such that the execution screen occupies a portion where the first execution screen is removed from display.
Claim 14: The electronic device of claim 13, wherein the at least one processor is configured to control the display to change the displayed location of the second execution screen by moving the second execution screen from an original display position to a new display position such that the execution screen occupies a portion where the first execution screen is removed from display.
Claim 15. The electronic device of claim 13, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by removing another portion of the first execution screen.
Claim 16: The electronic device of claim 13, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by removing another portion of the first execution screen.
Claim 18: The electronic device of claim 13, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by shifting a display position of the first execution screen upwards so that a top-portion of the first execution screen is moved off the display.
Claim 15: The electronic device of claim 13, wherein the at least one processor is configured to control the display to display the portion of the first execution screen by shifting a display position of the first execution screen upwards so that a top-portion of the first execution screen is moved off the display.
Claim 19: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display an execution screen of a first application and an execution screen of a second application on the display as a split view, the execution screen of the second application displayed below the execution screen of the first application; 
in response to receiving an input on an input window of the execution screen of the first application, control the display to display a keyboard on a first region, the first region being located below a portion of a second region; and 
in response to receiving an input on an input window of the execution screen of the second application, control the display to display a first portion of the execution screen of the first application, to display a second portion of the execution screen of the second application, larger than the first portion of the execution screen of the first application, below the first portion of the execution screen of the first application, and to display the keyboard on the first region.
Claim 19: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display an execution screen of a first application and an execution screen of a second application on the display as a split view, the execution screen of the second application displayed below the execution screen of the first application; 
in response to receiving an input on an input window of the execution screen of the first application, control the display to display a keyboard on a first region, the first region being located below a portion of a second region; and 
in response to receiving an input on an input window of the execution screen of the second application, control the display to display a first portion of the execution screen of the first application, to display a second portion of the execution screen of the second application, larger than the first portion of the execution screen of the first application, below the first portion of the execution screen of the first application, and to display the keyboard on the first region.
Claim 20: The electronic device of claim 19, wherein the at least one processor is configured to control the display to display the execution screen of the second application from an original display position to a new display position such that the second portion of the execution screen of the second application occupies a display portion where the execution screen of the first application is removed from the display.
Claim 20: The electronic device of claim 19, wherein the at least one processor is configured to control the display to display the execution screen of the second application from an original display position to a new display position such that the second portion of the execution screen of the second application occupies a display portion where the execution screen of the first application is removed from the display.
Claim 21: The electronic device of claim 20, wherein the at least one processor is configured to control the display to display the first portion of the execution screen of the first application by removing another portion of the execution screen of the first application from the display.
Claim 21: The electronic device of claim 20, wherein the at least one processor is configured to control the display to display the first portion of the execution screen of the first application by removing another portion of the execution screen of the first application from the display.
Claim 22: The electronic device of claim 21, wherein the at least one processor is configured to control the display to display the first portion of the execution screen of the first application above the second portion of the execution screen of the second application after the movement of the execution screen of the second application.
Claim 22: The electronic device of claim 21, wherein the at least one processor is configured to control the display to display the first portion of the execution screen of the first application above the second portion of the execution screen of the second application after the movement of the execution screen of the second application.
Claim 23: The electronic device of claim 21, wherein the at least one processor is configured to control the display to display a bottom of the execution screen of the first application is displayed adjacently to a top of the execution screen of the second application.
Claim 23: The electronic device of claim 21, wherein the at least one processor is configured to control the display to display a bottom of the execution screen of the first application is displayed adjacently to a top of the execution screen of the second application.
Claim 24: The electronic device of claim 20, wherein the at least one processor is configured to control the display to display the first portion of the execution screen of the first application by shifting a display position of the execution screen of the first application upwards so that a top-portion of the execution screen of the first application is moved off the display.
Claim 24: The electronic device of claim 20, wherein the at least one processor is configured to control the display to display the first portion of the execution screen of the first application by shifting a display position of the execution screen of the first application upwards so that a top-portion of the execution screen of the first application is moved off the display.
Claim 25:  An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and
in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on a second region below at least a portion the second execution screen.
Claim 25: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and
in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on a second region below at least a portion the second execution screen.




6.	Comparing claims 4, 5, 10, 11, 16 and 17 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 11, 12, 17 and 18 of U.S. Patent No. US 11,287,919 B2. The claims at issue are identical with the corresponsing claims of the current application except the dependency of the parent claims. Each limitation of claims 5, 6, 11, 12, 17 and 18 of U.S. Patent No. US 11,287, 919 B2 reads on corresponding limitation of 4, 5, 10, 11, 16 and 17 of the current application. Therefore the claims are obvious to each other. 

Comparing the claims of the current application and claims of the U.S. Patent No. 11,287, 919 B2 is given below: -
17/705,568
US 11,287,919 B2
Claim 4: The electronic device of claim 3, wherein the at least one processor is configured to control the display to display the portion of the first execution screen above the second execution screen after the movement of the second execution screen.
Claim 5: The electronic device of claim 4, wherein the at least one processor is configured to control the display to display the portion of the first execution screen above the second execution screen after the movement of the second execution screen.
Claim 5: The electronic device of claim 4, wherein the at least one processor is configured to control the display to display a bottom of the portion of the first execution screen adjacently to a top of the second execution screen after the movement of the second execution screen.
Claim 6: The electronic device of claim 5, wherein the at least one processor is configured to control the display to display a bottom of the portion of the first execution screen adjacently to a top of the second execution screen after the movement of the second execution screen.
Claim 10: The method of claim 9, wherein displaying the portion of the first execution screen of the first application further comprises displaying the portion of the first execution screen of the first application above the second execution screen of the second application after the movement of the second execution screen of the second application.
Claim 11: The method of claim 10, wherein displaying the portion of the first execution screen of the first application further comprises displaying the portion of the first execution screen of the first application above the second execution screen of the second application after the movement of the second execution screen of the second application.
Claim 11: The method of claim 10, wherein a bottom of the portion of the first execution screen of the first application is displayed adjacently to a top of the second execution screen of the second application after the movement of the second execution screen of the second application.
Claim 12: The method of claim 11, wherein a bottom of the portion of the first execution screen of the first application is displayed adjacently to a top of the second execution screen of the second application after the movement of the second execution screen of the second application.
Claim 16. The electronic device of claim 15, wherein the at least one processor is configured to control the display to display the portion of the first execution screen above the second execution screen after changing the displayed location of the second execution screen.
Claim 17: The electronic device of claim 16, wherein the at least one processor is configured to control the display to display the portion of the first execution screen above the second execution screen after changing the displayed location of the second execution screen.
Claim 17: The electronic device of claim 16, wherein the at least one processor is configured to control the display to display a bottom of the first execution screen adjacently to a top of the second execution screen after changing the displayed location of the second execution screen.
Claim 18: The electronic device of claim 17, wherein the at least one processor is configured to control the display to display a bottom of the first execution screen adjacently to a top of the second execution screen after changing the displayed location of the second execution screen.


7.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10,394,377 B2. Although the claims at issue are not identical, they are not patentably distinct from each other except for minor wording and insignificant changes in terminology. Each limitation of claims 1-24 of U.S. Patent No. US 10,394,377 B2 reads on corresponding limitation of claims 1-25 of the current application. Therefore the claims are obvious to each other. 

Comparing set of the claims of the current application and claims of the U.S. Patent No. 10,394,377 B2 is given below: -
17/705,568
US 10,394,377 B2
Claim 1: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and

in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on the first region.
Claim 1:  An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display first execution screen of a first application and second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen; and 

in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard below the second execution screen.
Claim 13: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen displayed below the first execution screen,
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen, and
in response to detecting a second input on an input window of the second execution screen, control the display to reduce a displayed portion of the first execution screen, to change a displayed location of the second execution screen to be displayed below the reduced displayed portion of the first execution screen, and to display the keyboard on the first region.
Claim 13: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen displayed below the first execution screen,
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen, and 
in response to detecting a second input on an input window of the second execution screen, control the display to reduce a displayed portion of the first execution screen, to change a displayed location of the second execution screen to be displayed below the reduced displayed portion of the first execution screen, and to display the keyboard below the second execution screen.
Claim 19: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display an execution screen of a first application and an execution screen of a second application on the display as a split view, the execution screen of the second application displayed below the execution screen of the first application; 
in response to receiving an input on an input window of the execution screen of the first application, control the display to display a keyboard on a first region, the first region being located below a portion of a second region; and 
in response to receiving an input on an input window of the execution screen of the second application, control the display to display a first portion of the execution screen of the first application, to display a second portion of the execution screen of the second application, larger than the first portion of the execution screen of the first application, below the first portion of the execution screen of the first application, and to display the keyboard on the first region.
Claim 19: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display an execution screen of a first application and an execution screen of a second application on the display as a split view, the execution screen of the second application displayed below the execution screen of the first application; 
in response to receiving an input on an input window of the execution screen of the first application, control the display to display a keyboard on at least a portion of the execution screen of the second application; and 
in response to receiving an input on an input window of the execution screen of the second application, control the display to display a first portion of the execution screen of the first application, to display a second portion of the execution screen of the second application, larger than the first portion of the execution screen of the first application, below the first portion of the execution screen of the first application, and to display the keyboard below the second portion of the execution screen of the second application.
Claim 25: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and
in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on a second region below at least a portion the second execution screen.
Claim 1: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display first execution screen of a first application and second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen; and 

in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard below the second execution screen.


Claim 2 corresponds to claim 2 of US 10,394,377 B2;

Claim 3 corresponds to claim 4 of US 10,394,377 B2;

Claim 4 corresponds to claim 5 of US 10,394,377 B2;

Claim 5 corresponds to claim 6 of US 10,394,377 B2;

Claim 6 corresponds to claim 3 of US 10,394,377 B2;

Claim 7 corresponds to claim 7 of US 10,394,377 B2;

Claim 8 corresponds to claim 8 of US 10,394,377 B2;

Claim 9 corresponds to claim 10 of US 10,394,377 B2;

Claim 10 corresponds to claim 11 of US 10,394,377 B2;

Claim 11 corresponds to claim 12 of US 10,394,377 B2;

Claim 12 corresponds to claim 9 of US 10,394,377 B2;

Claim 14 corresponds to claim 14 of US 10,394,377 B2;

Claim 15 corresponds to claim 16 of US 10,394,377 B2;

Claim 16 corresponds to claim 17 of US 10,394,377 B2;

Claim 17 corresponds to claim 18 of US 10,394,377 B2;

Claim 20 corresponds to claim 20 of US 10,394,377 B2;

Claim 21 corresponds to claim 21 of US 10,394,377 B2;

Claim 22 corresponds to claim 22 of US 10,394,377 B2;

Claim 23 corresponds to claim 23 of US 10,394,377 B2;

Claim 24 corresponds to claim 249 of US 10,394,377 B2;

8.	Claims 1, 7, 13, 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, and 16 of U.S. Patent No. US 10,114,507 B2. Although the claims at issue are not identical, they are not patentably distinct from each other except for minor wording and insignificant changes in terminology. Each limitation of claims 5, 8, and 16 of U.S. Patent No. US 10,114,507 B2 reads on corresponding limitation of claims 1, 7, 13, 19 and 25 of the current application. Therefore the claims are obvious to each other. 

Comparing only one set of the claims of the current application and claims of the U.S. Patent No. 10,114,5077 B2 is given below: -
17/705,568
US 10,114,507 B2
Claim 1: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and
in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on the first region.
Claim 8: An electronic device comprising: 
a display;  
at least one processor;  
and a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on a screen of the display as a split view, the second execution screen being displayed below the first execution screen;  
in response to a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen;  and 
in response to a second input on an input window of the second execution screen, move the first execution screen and the second execution screen in an upper direction and control the display to display the keyboard below the second execution screen.


Claim 7: A method in an electronic device, the method comprising:
displaying a first execution screen of a first application and a second execution screen of a second application on a display as a split view, the second execution screen being displayed below the first execution screen; 

in response to detecting a first input on an input window of the first execution screen, displaying a keyboard on a first region, the first region being located below a portion of the second execution screen; and 
in response to detecting a second input on an input window of the second execution screen, displaying a portion of the first execution screen, moving the second execution screen in an upper direction, and displaying the keyboard on the first region.
Claim 16:  A method of an electronic device comprising:
displaying a first execution screen of a first application and a second execution screen of a second application on a screen of the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to a first input on an input window of the first execution screen, displaying a keyboard on at least a portion of the second execution screen; and


 in response to a second input on an input window of the second execution screen, moving the first execution screen and the second execution screen in an upper direction and displaying the keyboard below the second execution screen.
Claim 13: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen displayed below the first execution screen,

in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen, and
in response to detecting a second input on an input window of the second execution screen, control the display to reduce a displayed portion of the first execution screen, to change a displayed location of the second execution screen to be displayed below the reduced displayed portion of the first execution screen, and to display the keyboard on the first region.
Claim 8: An electronic device comprising: 
a display;  
at least one processor;  
and a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on a screen of the display as a split view, the second execution screen being displayed below the first execution screen;  
in response to a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen;  and 

in response to a second input on an input window of the second execution screen, move the first execution screen and the second execution screen in an upper direction and control the display to display the keyboard below the second execution screen.
Claim 5: The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: when the first input for calling the soft input panel is detected in the first execution screen, control the display to display the soft input panel to be overlaid on at least a portion of the first portion of the second execution screen.
Claim 19: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display an execution screen of a first application and an execution screen of a second application on the display as a split view, the execution screen of the second application displayed below the execution screen of the first application; 
in response to receiving an input on an input window of the execution screen of the first application, control the display to display a keyboard on a first region, the first region being located below a portion of a second region; and 
in response to receiving an input on an input window of the execution screen of the second application, control the display to display a first portion of the execution screen of the first application, to display a second portion of the execution screen of the second application, larger than the first portion of the execution screen of the first application, below the first portion of the execution screen of the first application, and to display the keyboard on the first region.
Claim 8: An electronic device comprising: 
a display;  
at least one processor;  
and a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on a screen of the display as a split view, the second execution screen being displayed below the first execution screen;  

in response to a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen;  and 

in response to a second input on an input window of the second execution screen, move the first execution screen and the second execution screen in an upper direction and control the display to display the keyboard below the second execution screen.
Claim 5: The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: when the first input for calling the soft input panel is detected in the first execution screen, control the display to display the soft input panel to be overlaid on at least a portion of the first portion of the second execution screen.
Claim 25: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and
in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on a second region below at least a portion the second execution screen.
Claim 8: An electronic device comprising: 
a display;  
at least one processor;  
and a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on a screen of the display as a split view, the second execution screen being displayed below the first execution screen;  
in response to a first input on an input window of the first execution screen, control the display to display a keyboard on at least a portion of the second execution screen;  and 

in response to a second input on an input window of the second execution screen, move the first execution screen and the second execution screen in an upper direction and control the display to display the keyboard below the second execution screen.
Claim 5: The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: when the first input for calling the soft input panel is detected in the first execution screen, control the display to display the soft input panel to be overlaid on at least a portion of the first portion of the second execution screen.


	
9.	Claims 1, 7, 13, 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, and 22 of U.S. Patent No. US 9,753,573 B2. Although the claims at issue are not identical, they are not patentably distinct from each other except for minor wording and insignificant changes in terminology. Each limitation of claims 1, 10, 19, and 22of U.S. Patent No. US 9,753,573 B2 reads on corresponding limitation of claims 1, 7, 13, 19 and 25 of the current application. Therefore, the claims are obvious to each other. 

Comparing only one set of the claims of the current application and claims of the U.S. Patent No. 9,753,573  B2 is given below: - 
17/705,568
US 9,753,573 B2
Claim 1: An electronic device, comprising: 
a display; 
at least one processor; and 
a memory configured to store instructions which, when executed by the at least one processor, configure the at least one processor to: 
control the display to display a first execution screen of a first application and a second execution screen of a second application on the display as a split view, the second execution screen being displayed below the first execution screen; 
in response to detecting a first input on an input window of the first execution screen, control the display to display a keyboard on a first region, the first region being located below a portion of the second execution screen; and




in response to detecting a second input on an input window of the second execution screen, control the display to display a portion of the first execution screen of the first application, to move the second execution screen of the second application in an upper direction, and to display the keyboard on the first region.
Claim 1: An apparatus for processing a split view in a portable device, comprising: 
a display unit for displaying a display screen; 
an input unit for receiving an input; and 
a controller for: 
displaying a display screen having at least a first region and a second region, the first region being displayed below the second region, wherein a first application is related to the first region and a second application is related to the second region, 
in response to a request input in the second region, shifting the first region and second region in a particular direction to remove a portion of the first region from display, and displaying an input panel in an area from which the second region is shifted, wherein first data input through the input panel is processed by the second application, and 
in response to a second request input in the first region, displaying the input panel on at least a portion of the second region, wherein second data input through the input panel is processed by the first application.



Claims 7, 13, 19 and 25 recite identical claim limitations as recited in claim 1 but either different formats or different terminology. Therefore, claims 7, 13, 19 and 25 are also correspond to respective independent claims of US Patent No. 9,753,573 B2 shown above.

10.	Claims 1, 7, 13, 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. US 9,189,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other except for minor wording and insignificant changes in terminology. Each limitation of claims 9 and 15 of U.S. Patent No. US 9,189,061 B2 reads on corresponding limitation of claims 1, 7, 13, 19 and 25 of the current application. Therefore, the claims are obvious to each other. 

Claim 9 corresponds to claim 7 of US 9,189,061 B2;
Claim 15 corresponds to claim 1 of US 9,189,061 B2;
Claims 13, 19 and 25 recite identical claim limitations as recited in claims 9 and 15 but in different formats or in different terminology. Therefore, Claims 13, 19, and 25 are also correspond to respective claims of US Patent No. 9,189,061 B2 shown above.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692